IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

FRIEDA MAE ROGERS and
PREMIER TRUST, INC.,

Plaintiffs,
v. Civ. No. 18-116-CFC/SRF
WILMINGTON TRUST COMPANY
and WILMINGTON TRUST
INVESTMENT ADVISORS, INC.,

Defendants.

ee dl

MEMORANDUM ORDER
Pending before me is Plaintiff Premier Trust, Inc.’s Motion for Partial

Summary Judgment. D.I. 212. In its Concise Statement of Undisputed Material
Facts in Support of Its Motion for Partial Summary Judgment, Premier states that
Plaintiff Frieda Mae Rogers “was not provided a copy of the final Restated Trust
Agreement for review or comment at any time prior to it being signed by Tonia
Gamble Kennedy (‘Kennedy’) on WTC’s behalf as trustee of the Rogers Family
Trust on December 3, 2008.” D.I. 214, 15. In support of this statement of fact,
Premier relies on Rogers’ sworn declaration in which she averred that she “was
never provided with the original or a copy of this agreement before it was signed

by Tonia Gamble on December 3, 2008.” D.I. 214-4, 9 10. Defendants deny this
asserted fact and cite compelling record evidence that appears on its face to
contradict Rogers’ sworn statement. See D.I. 240, 75 and cited exhibits.

Because there is a disputed fact that Premier has said is material to its
motion for partial summary judgment, I will deny the motion. See Liberty Lobby
477 U.S. 242, 248 (1986) (holding that summary judgment will not lie if there is a
genuine dispute about a material fact).!

WHEREFORE, this 26" day of November 2019, Plaintiff Premier Trust,

Inc.’s Motion for Partial Summary Judgment (D.I. 212) is DENIED.

Ch G

United States Distri Pudge

 

'T also take this opportunity to remind Premier’s counsel of 18 U.S.C. § 1621 and
Rule 3.3 of the Delaware Lawyers’ Rules of Professional Conduct.
